Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00616-CV

                                        Zaira CABRAL,
                                           Appellant

                                                v.

                                    Mario G. HERNANDEZ,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19205
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
        Appellant seeks to appeal a judgment signed on June 27, 2016. The reporter’s record was
originally due on October 25, 2016. On November 9, 2016, we notified court reporter Luis
Duran, Jr. that the reporter’s record was late, and to either file a Notification of Late Record or
the reporter’s record within 10 days. The court reporter did not respond to our order, and the
reporter’s record has not been filed in this court.

        It is therefore ORDERED that court reporter Luis Duran, Jr. file the reporter’s record in
this court no later than January 9, 2017. See TEX. R. APP. P. 28.4(b); 35.3(c). If the reporter’s
record is not received by such date, an order may issue directing Mr. Duran to appear and show
cause why he should not be held in contempt for failing to file the record. The clerk of this court
is instructed to cause a copy of this order to be served on Mr. Duran by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court